PER CURIAM.
We affirm the judgment below substantially for the reasons stated in the opinion of the Appellate Division, reported at 320 N.J.Super. 174, 727 A.2d 15 (1999), except to the extent that it is modified by our decision in the companion appeal of In the Matter of the Grant of the Charter School Application of Englewood on the Palisades Charter School, In the Matter of the Grant of the Charter School Application of the Classical Academy Charter School of Clifton, Passaic County, In the Matter of the Grant of the Charter School Application of the Franklin Charter School, Somerset County, 164 N.J. 316, 753 A.2d 687 (2000), also decided today.
For affirmance as modified — Chief Justice PORITZ, and Justices STEIN, COLEMAN, LONG, LaVECCHIA, HAVEY and CARCHMAN — 7.
Opposed — None.